DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3-5, 7-10 and 13-15 have been amended. 
		Claims: 2, 6 and 11-12 have been cancelled. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 1, 5, 10 and 13 are objected to because of the following informalities:  

Claim 1 recites “the SIM card receiving the random number a feature code of a biometric feature information;” is grammatically incorrect and which appears to be a typographical error as the limitations are missing the term “and” in between “the random number” and “a feature code” and should instead be written as “the SIM card receiving the random number and a feature code of a biometric feature information;”.
 “A method for authentication in accordance with an SIM card, comprising: … transmitting a random number to a subscriber identity module (SIM) card” which recites the acronym “SIM” prior to the whole meaning of the acronym reciting “subscriber identity module (SIM) card” and also contains other limitations reciting “an SIM card” that appears to be grammatically incorrect and appears to be a typographical error and should instead be written as “A method for authentication in accordance with a subscriber identity module (SIM) the SIM card”.
Claim 10 recites “A method for authentication in accordance with a SIM card comprising: obtaining a biometric feature information by a sensor; calculating a feature code according to the biometric feature information; storing the feature code by a subscriber identity module (SIM) card writing module to a feature code storage area of the SIM card; obtaining an SIM card identification code by an internet; receiving a random number returned by the SIM card by the internet; storing the SIM card identification code by the SIM card writing module to the SIM card;” which recites the acronym “SIM” prior to the whole meaning of the acronym reciting “subscriber identity module (SIM) card” and also contains other limitations reciting “an SIM”, “by the SIM card by the internet” and “to the SIM card” that appears to be grammatically incorrect and appears to be a typographical error and should instead be written as “A method for authentication in accordance with a subscriber identity module (SIM)  SIM card writing module to a feature code storage area of the SIM card; obtaining a SIM card identification code by an internet; receiving a random number returned by the SIM card to the internet; storing the SIM card identification code by the SIM card writing module at the SIM card;”.
Claim 13 recites “A system for encryption and authentication comprising an electronic equipment and an SIM card, the electronic equipment comprising an SIM card connecting module,” which recites the acronym “SIM” but does not recite what is meant by said acronym and also contains other limitations that appears to be grammatically incorrect and appears to be a typographical error and should instead be written as “A system for encryption and authentication comprising an electronic equipment and a subscriber identity module (SIM) card, the electronic equipment comprising  a SIM card connecting module,”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-5, 7-10 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Newly amended Independent claim 1 recites “the SIM card comparing the random number and the feature code of the biometric feature information with a feature code stored in the SIM card for obtaining a comparison result” which indicates performing a comparison with both the random number and the feature with only the feature code stored in the SIM card.  However, there is no indication in the applicant’s original disclosure of said amendments.  A review of the applicant’s specification, page 2, lines 24 - page 3 lines, 1-2 recites “the SIM card receiving a random number and the feature code of the biometric feature information and the SIM card comparing the random number and the feature code of the biometric feature information and the random number and the feature code stored in the SIM card” which clearly indicates that the random number and the feature code are compared against both the random number and the feature code stored in the SIM and not against the feature code alone as recited by the newly amended limitations and as such the claims are rejected under 
	Newly amended Independent claim 5 recites “transmitting a random number to a subscriber identity (SIM) card; receiving the random number returned by the SIM card” which indicates that a random number is transmitted to the SIM card and receives the same number returned by the SIM card and newly amended independent claim 10 recites “transmitting a random number to the SIM card by the internet; receiving a random number returned by the SIM card by the internet;” which indicates a random number is transmitted to the SIM card and receives another random number returned by the SIM card.  However, there is no indication in the applicant’s original disclosure of said amendments.  A review of the applicant’s specification, page 2, lines 19-21 recites “the SIM card receives a random number request.  Afterwards, the SIM card returns a random number in accordance with the random number request” which is different from the amendments that requires the SIM card to receive a random number and to return the same random number or a different random number as recited by the newly amended limitations and as such the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claims 3-4, 7-9 and 13-15 are dependent upon the rejected independent claims and are also subject to the same rejection for the same reasons as indicated above.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Newly amended independent claim 10 recites “transmitting a random number to the SIM card by the internet; receiving a random number returned by the SIM card by the internet;” which recites two instances of “a random number” indicated by a first instance of “transmitting a random number” and a second instance of “receiving a random number” which renders the claims indefinite as it is unclear to the examiner whether the recited “a random number” is directed towards the same in both instances or directed towards different random numbers.   A review of the applicant’s specification, page 2, lines 19-21 recites “the SIM card receives a random number request.  Afterwards, the SIM card returns a random number in accordance with the random number request” which is different from said amendments and does not resolve the issue and as such the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 

Allowable Subject Matter
Claims 1, 3-5, 7-10 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the minor informalities set forth in this Office action.

Claims 1, 3-5, 7-10 and 13-15 would be allowable when said issues are overcome because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the independent claim 1, independent claim 5 and independent claim 10. 
Furthermore, the dependent claims 3-4, 7-9 and 13-15 are dependent upon independent claim 1, independent claim 5 and independent claim 10 and would be allowable for the same reasons as indicated above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nordin (US Patent Publication 2005/0175223) discloses a system wherein a current frequency code Ca is sent to the smart card where it is compared with the at step 65 with the previously stored reference frequency code Cr and the total difference is then compared at step 66 with a threshold value to determine whether a similarity condition is satisfied and whether the reference frequency code Cr and the current frequency code Ca can thus be considered to originate from one and the same finger and discloses the smart card holder places the same finger on the sensor as was used for recording of reference fingerprint data and discloses the sensor records a current image of the smart card holder’s fingerprint at step 60 and the image is read into the computer unit 11 where it is process in exactly the same was as in the recording of the referenced fingerprint data and frequency values are selected in the image and absolute values of the selected frequency values are calculated and quantisised to form the current frequency code Ca.

WEBER et al. (US Patent Publication 2020/0004941) discloses a system wherein a processor running application 303 sends both the enrollment representation and the verification representation to the secure module and the secure module subsequent to having found a match between the encrypted enrollment representation and a stored encrypted enrollment representation compare the verification representation with the enrollment representation to confirm the matching result obtained by the processor 302 and when the verification representation is determined to match the enrollment representation, the pass signal indicative of successful authentication is provided and discloses an application may request a scan for a biometric feature whereby sensing signals representative of a biometric feature of a candidate is first acquired by a biometry sensor such as a finger print sensor and the application determines a verification representation based on the sensing signals and discloses the enrollment representation and/or the verification representation of a fingerprint image may be any information extracted from the fingerprint image which may be a compressed version of the image that may be binarized and/or skeletonized and discloses a mobile phone with an integrated fingerprint sensor.

LI et al. (US Patent Publication 2020/0050828) discloses a system wherein a frequency code is generated in a computer unit and where the comparison takes place on a smart card and it is possible to realize the invention by means of some other pair of a first and a second unit for example, the first unit may consist of a mobile phone and the second unit of a SIM card or the like in the mobile phone and wherein the frequency code Cr is stored   

LODEWEYCKX (US Patent Publication 2012/0322410) discloses a system wherein an AUC generates and stores a final IMSI-Ki pair and at step 840 transmits these to the SIM card by a secure OTA transaction or in other embodiments by a wired internet connection and the secure data is received by the card and is stored and deletes or disables the temporary use IMSIs before activating the final IMSI as received.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645